UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of October 2014 Commission File Number 001-35401 CEMENTOS PACASMAYO S.A.A. (Exact name of registrant as specified in its charter) PACASMAYO CEMENT CORPORATION (Translation of registrant’s name into English) Republic of Peru (Jurisdiction of incorporation or organization) Calle La Colonia 150, Urbanización El Vivero Surco, Lima Peru (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CEMENTOS PACASMAYO S.A.A. By: /s/ CARLOS JOSE MOLINELLI MATEO Name: Carlos Jose Molinelli Mateo Title: Stock Market Representative Date: October 27, 2014 Cementos Pacasmayo S.A.A. Announces Consolidated Results for Third Quarter 2014 Lima, Peru, October 27, 2014 – Cementos Pacasmayo S.A.A. and subsidiaries (NYSE: CPAC; BVL: CPACASC1) (“the Company” or “Cementos Pacasmayo”) a Peruvian cement company, announced today its consolidated results for the third quarter (“3Q14”) and nine months (“9M14”) ended September 30, 2014. These results have been prepared in accordance with International Financial Reporting Standards (“IFRS”) and are stated in nominal Peruvian Nuevos Soles (S/.). Financial Highlights: It is important to note the following highlights: ● Cement sales volume remained flat (-0.1%) in 9M14, compared to 9M13.1 ● Sales decreased 0.4% in 9M14, compared to 9M13, mainly due to a decrease in concrete sales. This was offset by an increase in quicklime sales. ● Gross margin decreased 2.3 percentage points in 9M14, compared to 9M13, mainly due to a lower gross profit in the concrete segment. ● Operating margin decreased 1.9 percentage points in 9M14, compared to 9M13, despite the decline in operating expenses. ● Net marginslightly increased during 9M14, compared to 9M13, mainly explained by a lower loss from exchange difference. ● Consolidated EBITDA was S/. 251.7 million in 9M14 vs. S/. 263.1 million in 9M13. ● The Piura plant project, with an estimated investment of US$ 385 million which will bring important improvements for the Company in terms of operational efficiencies, continues its execution and remains within the timeline and budget planned; production is scheduled to begin during the second half of 2015. 1 Cement sales volume during 3Q14 includes the cement used for the construction of the new Piura plant. 2 3Q14 versus 3Q13: ● Sales volumes decreased 6.4% in 3Q14 vs. 3Q13.² ● Sales decreased 6.0% in3Q14 compared to 3Q13, mainly due to a decrease of cement, concrete and construction supplies sales. This was offset by an increase in quicklime sales. ● Gross margin decreased by 1.1 percentage points in 3Q14 compared to 3Q13, mainly due to a decrease of sales in cement and concrete segments. ● Operating margin remained flat in 3Q14 compared to 3Q13, mainly offset by a decline in administrative expenses. ● Net margindecreased 1.7 percentage points in 3Q14, compared to 3Q13, mainly driven by a higher net loss from exchange rate during the quarter. ● Consolidated EBITDA marginwas 27.5% in 3Q14 vs. 26.8% in 3Q13, which represented an increase of 0.7 percentage points. Financial and Operating Results 3Q14 3Q13 % Var. 9M14 9M13 % Var. In millions of S/. Sales of goods -6.0
